FORM OF AMENDED MULTIPLE CLASS PLAN PURSUANT TO RULE 18f-3 LEGG MASON GLOBAL TRUST, INC.: LEGG MASON BATTERYMARCH EMERGING MARKETS TRUST Legg Mason Global Trust, Inc. hereby adopts this Amended Multiple Class Plan pursuant to Rule 18f-3 under the Investment Company Act of 1940, as amended (the “1940 Act”) on behalf of its series, Legg Mason Batterymarch Emerging Markets Trust (the “Fund”). A.GENERAL DESCRIPTION OF CLASSES THAT ARE OFFERED: 1.Class A Shares.A sales charge of 5.75% of the public offering price is imposed on the sale of Class A shares of the Fund.This charge may be reduced or waived according to a schedule set forth in the prospectus or for certain eligible investors or in conjunction with certain purchase plans described in the prospectus or statement of additional information.The charge does not apply to the reinvestment of distributions.The distributor may waive the collection of such charges from time to time. Class A shares of the Fund are offered and sold without imposition of a contingent deferred sales charge (“CDSC”), except that purchases of Class A shares of the Fund in excess of $1 million that are sold on a load-waived basis (whether in a single sale or pursuant to a letter of intent or rights of accumulation) shall be subject to a CDSC of 1.00% of the net asset value of the shares at the time of their purchase or redemption, whichever is less, for a period of 1 year following the purchase of such shares. Class A shares of the Fund are offered only to certain categories of investors as approved from time to time by the Directors and as set forth in the Fund’s prospectus for Class A shares.Class A shares are also available for purchase by exchange, as described below. Class A shares of the Fund are subject to an annual distribution and service fee of up to 0.25% of the average daily net assets of the Class A shares of the Fund under a Distribution Plan adopted pursuant to Rule 12b-1 under the 1940 Act. 2.Class C Shares.Class C shares of the Fund are offered and sold without imposition of an initial sales charge. Class C shares of the Fund are offered and sold subject to a contingent deferred sales charge (“CDSC”) of 1.00% of the net asset value of the shares at the time of their purchase or redemption, whichever is less, for a period of 1 year following the purchase of such shares.The CDSC does not apply to shares purchased as reinvestment of distributions.The CDSC does not apply to Class C shares that were previously designated as Primary Class shares. Class C shares of the Fund are offered only to certain categories of investors as approved from time to time by the Directors and as set forth in the Fund’s Class C prospectus.Class C shares are also available for purchase by exchange, as described below. Class C shares of the Fund are subject to an annual distribution fee of up to 0.75% of the average daily net assets of the Class C shares of the Fund and an annual service fee of up to 0.25% of the average daily net assets of the Class C shares of the Fund under a Distribution Plan adopted pursuant to Rule 12b-1 under the 1940 Act. 3.Class I Shares. Class I shares are offered and sold without imposition of an initial sales charge or a contingent deferred sales charge and are not subject to any service or distribution fees under the Distribution Plan adopted pursuant to Rule 12b-1 under the 1940 Act. Class I shares of the Fund are offered only to certain categories of investors as approved from time to time by the Directors and as set forth in the Fund’s Class I prospectus.Class I shares are also available for purchase by exchange, as described below. 4.Class FI Shares.
